DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is a lack of antecedent basis for the term “the image information” in line 3 of the claim. It is unclear which image information this refers to. Does this refer to the image information illustrating the estimated contour of the lumen? Does this refer to the image information illustrating the estimated contour of the blood vessel? Does this refer to both?
In accordance with compact prosecution practice (see MPEP 2173.06) “the image information” is being construed as referring to the image information illustrating 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 11-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouet et al., US 2007/0216678 A1 (hereinafter “Rouet”).
Regarding claim 1, Rouet teaches a system, comprising:
a probe (implied from acquisition means 101/ultrasound systems, ¶ [0047]-[0048]) configured to: transmit ultrasound signals directed to a target blood vessel, and receive echo information associated with the transmitted ultrasound signals (transmitting ultrasound signals and receiving echoes thereof are implied from ultrasound imaging); and 
at least one processing device (data processing means 70, Fig. 7, ¶ [0084]; various means 102, 103, 104, 105, 106, 107, and 108, ¶ [0049]-[0073]) configured to:
process the received echo information and generate an ultrasound image of the blood vessel (implied from ultrasound imaging),
identify a seed (3D path 11/centerline CTL, Fig. 6) position within the blood vessel based on the ultrasound image (¶ [0068]-[0069]
generate an estimated contour for a lumen of the blood vessel based on pixel intensity values associated with the ultrasound image (mesh model INW represented internal surface/lumen boundary surface 5 of the blood vessel, Fig. 6, ¶ [0053]-[0056]),
generate an estimated contour for the blood vessel based on the pixel intensity values associated with ultrasound image (mesh model EXW represents external surface/boundary 6 of the blood vessel, Fig. 6, ¶ [0049]-[0052]),
determine whether a thrombus (2/THR, Fig. 6) exists within the blood vessel based on at least one of a distance between a boundary of the lumen and a boundary of the blood vessel (thrombus thickness T, Fig. 6, ¶ [0057]-[0058]; the thrombus is determined to exist by virtue of quantifying the thrombus itself such as by measuring the thrombus thickness T);
output image information illustrating the estimated contour of the lumen (¶ [0042], [0043], [0074], [0082], [0085], [0086]), and
output image information illustrating the estimated contour of the blood vessel (¶ [0042], [0043], [0060], [0085], [0086]).

Regarding claim 5, Rouet teaches that the at least one processor is configured to identify the seed position within the blood vessel by estimating a center position within the lumen of the blood vessel based on the pixel intensity values associated with the ultrasound image (¶ [0069]) and use the estimated center position as the seed position (¶ [0071]).

claim 11, Ruoet teaches the probe is further configured to: generate three-dimensional image information of the target blood vessel based on the received echo information (implied from acquiring 3D images using ultrasound systems ¶ [0048]).

Regarding claim 12, Rouet teaches a method, comprising:
transmitting ultrasound signals directed to a target blood vessel (transmitting ultrasound signals is implied from ultrasound imaging, ¶ [0047]-[0048]);
receiving echo information associated with the transmitted ultrasound signals (receiving echoes thereof is implied from ultrasound imaging, ¶ [0047]-[0048])
processing the received echo information and generate an ultrasound image of the blood vessel (implied from ultrasound imaging);
identifying a seed (3D path 11/centerline CTL, Fig. 6) position within the blood vessel based on the ultrasound image (¶ [0068]-[0069]);
generating an estimated contour for a lumen of the blood vessel based on pixel intensity values associated with the ultrasound image (mesh model INW represented internal surface/lumen boundary surface 5 of the blood vessel, Fig. 6, ¶ [0053]-[0056]);
generating an estimated contour for the blood vessel based on the pixel intensity values associated with ultrasound image (mesh model EXW represents external surface/boundary 6 of the blood vessel, Fig. 6, ¶ [0049]-[0052]);
determining whether a thrombus (2/THR, Fig. 6) exists within the blood vessel based on at least one of a distance between a boundary of the lumen and a boundary of the blood vessel (thrombus thickness T, Fig. 6, ¶ [0057]-[0058]; the thrombus is determined to exist by virtue of quantifying the thrombus itself such as by measuring the thrombus thickness T);
outputting image information illustrating the estimated contour of the blood vessel (¶ [0042], [0043], [0060], [0085], [0086]).

Regarding claim 13, the blood vessel is the abdominal aorta (¶ [0002], [0024], [0046], [0058]). Rouet further teaches determining at least one a diameter or an area of the abdominal aorta based on the estimated contour of the abdominal aorta (¶ [0071]).

Regarding claim 14, Rouet further teaches outputting image information illustrating the estimated contour of the lumen (¶ [0042], [0043], [0074], [0082], [0085], [0086]).

Regarding claim 15, Rouet further teaches displaying the image information illustrating the contours of the lumen and the abdominal aorta (see above regarding claims 12 and 14); and displaying the at least one of the diameter or the area of the abdominal aorta (displaying local parameters which include the external diameter, ¶ [0006], [0031], [0075]).

Regarding claim 16, Rouet teaches identifying the seed position within the blood vessel comprises estimating a center position within the lumen of the blood vessel based on the pixel intensity values associated with the ultrasound image (¶ [0069]) and use the estimated center position as the seed position (¶ [0071]).

claim 19, Rouet teaches a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to (¶ [0085]):
transmit ultrasound signals directed to a target blood vessel (transmitting ultrasound signals is implied from ultrasound imaging, ¶ [0047]-[0048]);
receive echo information associated with the transmitted ultrasound signals (receiving echoes thereof is implied from ultrasound imaging, ¶ [0047]-[0048];
process the received echo information and generate an ultrasound image of the blood vessel (implied from ultrasound imaging),
identify a seed (3D path 11/centerline CTL, Fig. 6) position within the blood vessel based on the ultrasound image (¶ [0068]-[0069]),
generate an estimated contour for a lumen of the blood vessel based on pixel intensity values associated with the ultrasound image (mesh model INW represented internal surface/lumen boundary surface 5 of the blood vessel, Fig. 6, ¶ [0053]-[0056]),
generate an estimated contour for the blood vessel based on the pixel intensity values associated with ultrasound image (mesh model EXW represents external surface/boundary 6 of the blood vessel, Fig. 6, ¶ [0049]-[0052]),
determine whether a thrombus (2/THR, Fig. 6) exists within the blood vessel based on at least one of a distance between a boundary of the lumen and a boundary of the blood vessel (thrombus thickness T, Fig. 6, ¶ [0057]-[0058]; the thrombus is determined to exist by virtue of quantifying the thrombus itself such as by measuring the thrombus thickness T
output image information illustrating the estimated contour of the lumen (¶ [0042], [0043], [0074], [0082], [0085], [0086]), and
output image information illustrating the estimated contour of the blood vessel (¶ [0042], [0043], [0060], [0085], [0086]).

Regarding claim 20, the blood vessel comprises the abdominal aorta (¶ [0002], [0024], [0046], [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rouet in view of Misono et al., US 5,125,410 (hereinafter “Misono”).
Regarding claim 2, Rouet teaches the invention of claim 1. Further, the blood vessel is the abdominal aorta (¶ [0002], [0024], [0046], [0058]). However, Rouet does not teach that the at least one processing device is further configured to determine that the thrombus exists when the at least one of the size or area of the lumen is less than a predetermined percentage of the at least one of the size or area of the abdominal aorta.
Misono teaches at least one processing device is further configured to determine that the thrombus exists when the at least one of the size or area of the lumen is less than a predetermined percentage of the at least one of the size or area of the blood vessel (see Fig. 18; ratio k is the ratio of the cross sectional area S2 of lumen region A1 to the cross sectional area S1 of the region A1 within the vessel wall, col. 13, lines 19-68; if the ratio k is less than 25% then the severity of the thrombus is determined to be such that recurrence of hemadostenosis is possible, col. 14, lines 7-14; thrombus is determined to exist by virtue of quantifying the thrombus itself such as by the ratio k as discussed above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the invention of Ruoet such that the at least one processing device is further configured to determine that the thrombus exists when the at least one of the size or area of the lumen is less than a predetermined percentage of the at least one of the size or area of the blood vessel (which is the 

Regarding claim 3, Ruoet modified by the teachings of Misono teaches the invention of claim 2. Ruoet further teaches displaying the color-coded surface/contour of the blood vessel which encodes the thickness of the thrombus as colors on positions of the surface/contour, i.e., a thickness map of the blood vessel (¶ [0042], [0043], [0060], [0074], [0082], [0085], [0086]). Since the thrombus itself and location thereof can be identified/indicated by its thickness, the color-coded surface/contour (i.e., the thickness map) can be considered to read on outputting an indicator representing a location of the thrombus.

Regarding claim 4, Ruoet modified by the teachings of Misono teaches the invention of claim 3. Ruoet further teaches a display (60, Fig. 7, ¶ [0085]) configured to:
receive the image information (implied from displaying the image information as discussed below);
display the image information illustrating the estimated contours of the lumen and the abdominal aorta (¶ [0042], [0043], [0060], [0074], [0082], [0085], [0086]);
display the diameter of the lumen (displaying local parameters which include the internal diameter, ¶ [0006], [0031], [0075]); and
display the diameter of the abdominal aorta (displaying local parameters which include the external diameter, ¶ [0006], [0031], [0075]).

claim 10, Rouet teaches the invention of claim 1 but does not teach that the at least one processing device is configured to determine whether a thrombus exists within the blood vessel by: 
determining at least one of a size or area of the lumen,
determining at least one of a size or area of the blood vessel, and
determining that a thrombus exists based on the size or area of the lumen and the size or area of the blood vessel.
Misono teaches the at least one processing device is configured to determine whether a thrombus exists within the blood vessel by: 
determining at least one of a size or area of the lumen (S2),
determining at least one of a size or area of the blood vessel (S1), and
determining that a thrombus exists based on the size or area of the lumen and the size or area of the blood vessel (ratio k is the ratio of S2 to S1, which is used to determine the severity of the thrombus such as if recurrence of hemadostenosis is possible, col. 13, line 19 – col. 14, line 14; thus, the existence of the thrombus is determined by virtue of determining its severity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ruoet such that the the at least one processing device is configured to determine whether a thrombus exists within the blood vessel by: determining at least one of a size or area of the lumen, determining at least one of a size or area of the blood vessel, and determining that a thrombus exists based on the size or area of the lumen and the size or area of the blood vessel, as taught by Misono; and the ordinarily skilled artisan would have been .

Claims 6, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoet in view of Argiro et al., US 2007/0036417 A1 (hereinafter “Argiro”).
Regarding claim 6, Ruoet teaches the invention of claim 1 but does not teach that the at least one processing device is configured to generate the estimated contour for the lumen vessel by: extending a plurality of radial lines from the seed position to a location beyond an expected boundary of the lumen/blood vessel, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the lumen/blood vessel based on a cost function analysis of paths through the candidate nodes.
Argiro teaches at least one processing device is configured to generate the estimated contour for an aorta by: extending a plurality of radial lines from the seed position to a location beyond an expected boundary of theaorta, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the aorta based on a cost function analysis of paths through the candidate nodes (¶ [0058]-[0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Ruoet such that the at least one processing device is configured to generate the estimated contour for the lumen by: extending a plurality of radial lines from the seed position to a location i.e., extending a plurality of radial lines from a seed position to a location beyond an expected boundary of the aorta, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the aorta based on a cost function analysis of paths through the candidate nodes, as taught by Argiro) to a known device ready for improvement (estimating the contour of the lumen in Ruoet) to yield predictable results (e.g., ensure connectivity, ¶ [0068] of Argiro). The ordinarily skilled artisan would have been motivated to make this modification in order to ensure connectivity of the lumen boundary.

Regarding claim 8, Ruoet teaches the invention of claim 1 but does not teach that the at least one processing device is configured to generate the estimated contour for the blood vessel by: extending a plurality of radial lines from the seed position to a location beyond an expected boundary of the blood vessel, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the blood vessel based on a cost function analysis of paths through the candidate nodes.
Argiro teaches at least one processing device is configured to generate the estimated contour for an aorta by: extending a plurality of radial lines from the seed position to a location beyond an expected boundary of the aorta vessel, determining cost values at candidate nodes on each of the plurality of radial lines, determining a ¶ [0058]-[0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Ruoet such that the at least one processing device is configured to generate the estimated contour for the blood vessel by: extending a plurality of radial lines from the seed position to a location beyond an expected boundary of the blood vessel, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the blood vessel based on a cost function analysis of paths through the candidate nodes because it would have merely involved applying a known technique (i.e., extending a plurality of radial lines from a seed position to a location beyond an expected boundary of the aorta, determining cost values at candidate nodes on each of the plurality of radial lines, determining a contour of the aorta based on a cost function analysis of paths through the candidate nodes, as taught by Argiro) to a known device ready for improvement (estimating the contour of the blood vessel in Ruoet) to yield predictable results (e.g., ensure connectivity, ¶ [0068] of Argiro). The ordinarily skilled artisan would have been motivated to make this modification in order to ensure connectivity of the blood vessel boundary.

Claims 17 and 18 recite essentially the same subject matter as claims 6 and 8 (but in method form) and are therefore obvious for the same reasons.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoet in view of Argiro as applied to claims 6 and 8 above, and further in view of Jawaid “Segmenation of Soft atherosclerotic plaques using active contour models”, City University of London, 2015 (hereinafter “Jawaid”).
Regarding claims 7 and 9, Ruoet modified in view of the teachings of Argiro teaches the inventions of claims 6 and 8 but does not teach:
determining first cost values based on pixel values at or around the candidate nodes,
determining second cost values associated with local smoothness of the contour based on the candidate node positions, and
selecting a contour of the lumen that minimizes a global weighted sum of the first and second cost values.
Jawaid teaches:
determining first cost values based on pixel values at or around the candidate nodes (Eext, equation 2.13, page 25),
determining second cost values associated with local smoothness of the contour based on the candidate node positions (Eint, equation 2.12, page 25), and
selecting a contour of the lumen that minimizes a global weighted sum of the first and second cost values (E, equation 2.11, page 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Ruoet such that the at least one processing device is further configured to determine first cost values based on pixel values at or around the candidate nodes, determine second cost values associated with local smoothness of the contour based on the candidate node positions, and select a contour of the lumen that minimizes a global weighted sum of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793